Citation Nr: 0843602	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-21 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's income exceeds the statutory limit for 
disability pension purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The veteran served on active duty from June 1962 to June 
1965.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. The Board previously remanded the case in 
April 2007 to inform the veteran of the procedures to 
substantiate his claim under the Veterans' Claims Assistance 
Act of 2000 (VCAA), and provide the opportunity to identify 
reimbursable medical expenses. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The Board is again remanding this claim for the purpose of 
obtaining complete and accurate records of the veteran's 
household income to determine if he meets the criteria for 
basic eligibility for nonservice-connected pension.

Pension is a benefit payable by VA to veterans of a period of 
war because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.3(b)(4) (2008). Basic entitlement exists if (i) 
the veteran served in the active military, naval or air 
service for 90 days or more during a period of war; (ii) is 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct; and 
(iii) meets the net worth requirements under 38 C.F.R. § 
3.274, and does not have an annual income in excess of the 
Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. §§ 
3.23. See 38 U.S.C.A. §§ 1502, 1521(j) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.3(a) (2008). 
The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes. See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004). In addition, a 
disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older. See 38 U.S.C.A. § 1513. 

In April 2007, the Board remanded the case in part because 
there was reason to indicate the veteran's unreimbursed 
medical expenses increased, and expenses of this form in 
excess of an amount prescribed by regulation may be excluded 
from calculation of household income. 38 U.S.C.A. § 
1503(a)(8); 38 C.F.R. § 3.272(g)(1)(iii). The RO in a 
November 2007 development letter requested the veteran 
complete and return enclosed VA Forms 21-8416, Medical 
Expense Report, for medical expenses in each calendar year 
since he filed a pension claim in October 2004. The RO 
further requested completed VA Forms 21-0516-1, Improved 
Pension Eligibility Verification Report for household income 
from all sources for the same years. The veteran did not 
respond, and in an October 2008 Supplemental Statement of the 
Case (SSOC) the RO continued the denial of the claim as the 
existing financial information showed that income exceeded 
the prescribed limitations. 

However, the following month the veteran sent a statement to 
the RO explaining that his financial circumstances had 
changed, as now both he and his spouse were no longer working 
after she had left her job due to medical difficulties in 
April 2008. He stated she received short-term disability 
insurance payments for several months, then long-term 
disability payments, and was awaiting a Supplemental Security 
Income (SSI) award from the Social Security Administration 
(SSA). He stated that their revised household income met the 
eligibility criteria. 



The veteran's correspondence indicates a material change in 
financial situation but still does not provide a detailed 
accounting of income and expenses to determine whether the 
annual income limitation requirements are met. 

The veteran is presently informed that his response is not 
adequate to adjudicate his claim., and it is his 
responsibility to comply with VA's requests for information - 
in this case by providing the appropriate documentation to 
the RO.  While the VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C.A. 
§  5107(a). 

The Board will therefore afford an additional opportunity for 
the veteran to provide an Improved Pension Eligibility 
Verification Report. On remand the veteran must provide the 
requested information to substantiate any further 
consideration of the claim on appeal. If the veteran does not 
provide the information requested, the claim may be denied.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1.	The RO/AMC should request that the 
veteran provide a detailed summary of his 
current household income and expenses, and 
as well for the intervening years since he 
filed his original claim for nonservice-
connected pension. Send him copies of VA 
Form 21-0516-1, Improved Pension 
Eligibility Verification Report (Veteran 
With No Children) for purpose of providing 
this information. 

2.	After a reasonable amount of time 
allotted by the RO or upon the veteran's 
response, the RO/AMC will undertake any 
other indicated development, if deemed by 
the RO/AMC to be appropriate under the 
law, and readjudicate the issue of whether 
the veteran's income exceeds the statutory 
limit for receipt of nonservice-connected 
pension benefits.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The veteran has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
	
	(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



